Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-12 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 11/19/2020 and 07/19/2021 is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of claims 8-9 that recite “routing means, time synchronization and scheduling module, fail over and data multiplexing module, resource slicing module, wireless device manager module, network management module, resource allocation module" are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder (i.e. means/module).




Claim Objections
Claims 5, 8, 9 are objected to because of the following informalities:  
Claim 5 recites “…configuring the routing means to transfer the data form the network controller…” and should be corrected to  “…configuring the routing means to transfer the data from the network controller…”.
Claim 8 recites “…configure the routing means to send the data form the at least one second industrial device” and should be corrected to   “…configure the routing means to send the data from the at least one second industrial device”.
Claim 9 recites “…a fail over and data multiplexing module to multiple the data over at least one communication link within plurality of communication links,” and should be corrected to “…a fail over and data multiplexing module to multiplex the data over at least one communication link within a plurality of communication links,”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “the data form the at least one second industrial device” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the network and radio resources” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites “the network and radio resources” in lines 5-6, “the network resources” in lines 8-9, and “the resources” in line 9.  It is vague and unclear whether or not each of these terms are the same or independent from one another.
Claim 10 recites “the multiplexed data” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the wireless device” in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the network resources” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the time slots” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “the received data” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites “the machine learning algorithm” in line 1. There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 1-7 are allowed.
Claims 8-12 would be allowable if the 112 2nd rejections of Claims 8-12 are overcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2022/0128977 A1 to Kumar et al., directed to a nodal industrial device for synchronizing the industrial device of a first and second set of industrial devices that use different time synchronization protocols.
CN 109587784 to CUI et al., directed to clock synchronization between a 5G network and an industrial network using a gateway device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477